Citation Nr: 1434325	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-47 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for back pain.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a psychiatric condition, to include adjustment disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004 and June 2007 to August 2008 with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's claim has since been transferred to the St. Petersburg, Florida RO.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of those proceedings is of record.

Although the RO has reopened the Veteran's claim for entitlement to service connection for an adjustment disorder, the Board is required to consider the issue of finality before it can consider the claim on its merits.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, as there have been multiple psychiatric diagnoses referenced by the Veteran during her appeal, the issue has been characterized as shown on the title page in accordance with VA's duty to broadly construe a claim for service connection for a specific psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

As discussed in further detail below, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issues are addressed in the REMAND portion of the decision below and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2005 rating decision denying the Veteran's claim for service connection for an adjustment disorder was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence submitted since August 2005, including the Veteran's lay statements, VA treatment records, and VA examination reports, is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed August 2005 rating decision that denied the Veteran's claim for service connection for an adjustment disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for a psychiatric condition to include adjustment disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for entitlement to service connection for an adjustment disorder was denied in an August 2005 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal to the August 2005 rating decision and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2005 decision the Veteran has been redeployed to Iraq.  The Veteran has submitted lay statements and medical records since then showing a possible recurrence of adjustment disorder or other psychiatric condition including depression and anxiety which may be related to her most recent period of active duty.  As this evidence was not previously before agency decisionmakers, supports an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the Veteran's claim for entitlement to service connection for a psychiatric disorder to include adjustment disorder is reopened.


REMAND

The record before the Board is incomplete.  Upon review of the Veteran's electronic treatment records from the Ann Arbor, Michigan VA Medical Center (VAMC), it appears that over 200 pages of records were generated during the period from January 2005 to July 2009.  However, only 35 pages of these records are currently available for review in the Veteran's electronic claims file, and some of these include narratives that abruptly end in mid-sentence.  Additionally, it appears that the most recent VA treatment records associated with the Veteran's claims file are dated May 2010.  All available outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2002).  

Furthermore, in light of the fact that there are conflicting opinions regarding the Veteran's current psychiatric condition and multiple diagnoses, a VA examination should be scheduled to address whatever data any outstanding records may import, to identify any current psychiatric condition the Veteran may have, and to ascertain any relationship between such a condition and service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete set of the Veteran's treatment records from the Ann Arbor VAMC since January 2005, as well as any records of her treatment generated by the Miami VAMC since May 2010.  

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine:

a) whether the Veteran has a current psychiatric disability, to include adjustment disorder, and if so;

b) whether it is at least as likely as not that any identified psychiatric disability is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion, specifically addressing the divergent diagnoses the Veteran has previously received during the appeal period.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


